To a judgment of a conviction of the larceny of a cow, writ of error was sued out.
Plaintiff in error poses four questions for our consideration, as follows:
1. "Did the lower court err in denying defendants motion for a continuance?"
2. "Did the court err in denying defendants motion for a directed verdict at the close of the State's evidence?" *Page 851 
3. "Did the court err in denying defendant's motion for a new trial?"
4. "Did the court err in refusing to charge the law of alibi after the defendant requested same and the only testimony given by the defendant for a defense was an alibi?"
The motion for continuance was entirely insufficient to meet the requirements of the law as to such motions as held in Moore v. State, 59 Fla. 23, 52 So. 971; Brown v. State, 92 Fla. 699,109 So. 811.
Question No. 2 is without merit, as the evidence was amply sufficient to support conviction.
No reversible error is shown to have occurred in denying the motion for new trial.
There was no basis in the record upon which we can hold the trial court in error because of the failure to charge the jury on the law of alibi.
On examination of the entire record we find no reversible record.
Judgment affirmed.
So ordered.
TERRELL, C.J., and BUFORD, and THOMAS, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 852